DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6 & 22 are amended. Claim 19 was previously cancelled. Claims 1-18 & 20-25 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 18 & 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1) in view of Aramata (US 2008/0057385 A1) and Zhao (US 2006/0286459 A1) and evidenced by Onizuka (WO 2013069064 A1 hereinafter, using as a translation, corresponding US 2014/0329151 A1).
Regarding claims 1-2, 18 & 22, Liu teaches a method of fabricating a metal-ion battery cell comprising anode and cathode electrodes, a separator and an electrolyte as well as a metal-ion battery cell made therefrom, the method comprising:							electrically connecting anode active material particles with an anode current collector to produce the anode electrode, wherein the anode active material particles are capable of storing and releasing metal ions during battery operation (Fig. 14; [0053], [0071] & [0078]);			electrically connecting cathode active material particles with a cathode current collector to produce the cathode electrode, wherein the cathode active material particles are capable of storing and releasing metal ions during battery operation (Fig. 14; [0071] & [0079]);			incorporating a metal-ion additive (SLMP) into the anode or cathode, wherein the metal-ion additive includes additional donor lithium ions at least partially encased by a Li2CO3 shell that prohibits the additional donor lithium ions from being stored and released by the anode and cathode active materials while part of the metal-ion additive ([0069] & [0077]-[0079]);			assembling the battery cell from the anode and cathode electrodes and filling the assembled cell with the electrolyte ([0036], [0054] & [0078]-[0080]);				applying an activation potential to the anode or cathode electrodes to decompose or dissolve at least part of the metal-ion additive, wherein the dissolution of the at least part of the shell of the additional donor lithium ions of the metal-ion additive causes a release of the additional donor lithium ions into the assembled cell such that the released additional donor lithium ions into the assembled cell such that the released additional donor lithium ions become capable of being stored and released by the anode and cathode active material particles during battery operation ([0077]).											Liu does not explicitly teach electrically separating the anode and cathode electrodes via a separator and is silent as to metal-ion additive being incorporated in at least one of the separator and the electrolyte and performing the applying before the battery is sealed (claim 1) and further comprising evacuating from the cell one or more gaseous byproducts formed by the applying, prior to sealing the cell (claim 2).							However, one of ordinary skill in the art, before the effective filing date of the present invention, readily understands that lithium-ion batteries, as described in Liu, typically comprise an insulating material such as a polyolefin as a separator between the positive and negative electrodes of the lithium-ion battery as evidenced by Onizuka ([0038] & [0098]).				Aramata teaches a separator for lithium-ion batteries, the separator comprising a porous polyolefin film incorporating a SLMP coating on a surface of the film ([0017]-[0018] & [0038]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to incorporate the metal-ion additive of Liu in the separator as a surface coating on the separator because the resulting structure can similarly allow the same required function of reducing the irreversible first cycle capacity loss due to lithium consumption ([0008] & [0014]) to be performed as described in Liu ([0067]-[0069] & [0077]).				Zhao teaches a lithium ion battery wherein a gas generated during an initial charging is evacuated from the lithium ion battery prior to sealing [0016]-[0036]).				It would have been obvious to one of ordinary skill in the art, at the time of the invention, to perform the applying prior to sealing the battery because the applying step of Liu includes an initial charge step which causes the lithium carbonate shell to dissolve or decompose thereby causing a release of additional lithium ions present in the core ([0077]). Therefore, it would have been obvious to one of ordinary skill in the art to evacuate one or more gaseous products formed via the initial charging step in the applying, prior to the sealing of the battery, in order to avoid problems relating to generation of gas in the battery as taught by Zhao ([0034]). 
Regarding claim 20, Liu as modified by Aramata and Zhao teaches the method of claim 1. Liu further teaches wherein the dissolution of the at least part of the shell of the additional donor ions of the metal-ion additive is separate from a solid electrolyte interphase (SEI) layer reaction which occurs following the dissolution of the shell by consuming the additional donor ions released by the shell ([0012]-[0013], [0067] & [0077]).
Regarding claim 21, Liu as modified by Aramata and Zhao teaches the method of claim 20. Liu further teaches wherein an amount of the additional donor ions in the metal-ion additive is based on an amount of donor ion associated with the SEI reaction ([0061]-[0063] & [0069]-[0070]).
Regarding claim 23, Liu as modified by Aramata and Zhao teaches the method of claim 20. Liu further teaches wherein the metal-ion additive comprises a sacrificial salt such as Li2CO3 making up the shell of the metal-ion additive ([0077]) but does not explicitly teach the sacrificial salt being separate from a primary salt comprised within the electrolyte.				However, one of ordinary skill in the art, before the effective filing date of the present invention, readily understands that typical electrolytes for lithium-ion batteries include lithium salts such as LiPF6, LiBF4, LiClO4, LiAsF6, Li2SiF6, LiOSO2CkF(2k+1) (k is an integer ranging from 1 to 8), and LiPFn[CkF(2k+1)](6-n) (n is an integer ranging from 1 to 5, and k is an integer ranging from 1 to 8), and combinations thereof as evidenced by Onizuka ([0033]-[0036]) which are separate from the sacrificial salt described in Liu.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1), Zhao (US 2006/0286459 A1) and Aramata (US 2008/0057385 A1), as applied to claims 1-2, 18 & 20-23 above, and further in view of Fasching (US 9,112,212 B1).
Regarding claims 3-4, Liu as modified by Aramata and Zhao teaches the method of claim 1 but is silent as to replacing at least a portion of the electrolyte or corresponding electrolyte solvent or electrolyte solvent mixture with another electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture selected for compatibility with a given application for the battery cell wherein the other electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture is selected based on solid electrolyte interphase (SEI) formation characteristics.												Fasching teaches replacing at least a portion of the electrolyte or corresponding electrolyte solvent or electrolyte solvent mixture with another electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture selected for compatibility with a given application for the battery cell wherein the other electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture is selected based on solid electrolyte interphase (SEI) formation characteristics (col. 14, L.8-14). 									It would have been obvious to one of ordinary skill in the art, at the time of the invention, to replace at least a portion of the electrolyte or corresponding electrolyte solvent or electrolyte solvent mixture with another electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture selected for compatibility with a given application for the battery cell wherein the other electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture is selected based on solid electrolyte interphase (SEI) formation characteristics in order to have desirable characteristics while avoiding the long-term cycling issues during operation of the cell as taught by Fasching (col. 14, L.8-14).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1), Zhao (US 2006/0286459 A1), Aramata (US 2008/0057385 A1) and Fasching (US 9,112,212 B1), as applied to claims 1-4, 18 & 20-23 above, and further in view of Vaughey (US 2010/0040955 A1).
Regarding claim 5, Liu as modified by Aramata, Zhao and Fasching teaches the method of claim 3 but does not explicitly teach the other electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture being selected based on cost and performance tradeoff characteristics that are offset by the additional donor ions.							However, the selection of electrolytes for lithium ion batteries is dependent, among many other factors, including cost and performance as taught by Vaughey ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to select an electrolyte such that the cost and performance are both optimized.

Claims 6-7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1) in view of Aramata (US 2008/0057385 A1) and Zhao (US 2006/0286459 A1)  and evidenced by Onizuka (WO 2013069064 A1 hereinafter, using as a translation, corresponding US 2014/0329151 A1) and Hirowtari (US 2015/0303513 A1).
Regarding claims 6-7 & 10, Liu teaches a method of fabricating a metal-ion battery cell comprising anode and cathode electrodes, a separator and an electrolyte as well as a metal-ion battery cell made therefrom, the method comprising:							electrically connecting anode active material particles with an anode current collector to produce the anode electrode, wherein the anode active material particles are capable of storing and releasing metal ions during battery operation (Fig. 14; [0053], [0071] & [0078]);			electrically connecting cathode active material particles with a cathode current collector to produce the cathode electrode, wherein the cathode active material particles are capable of storing and releasing metal ions during battery operation (Fig. 14; [0071] & [0079]);			incorporating a metal-ion additive (SLMP) into the anode or cathode, wherein the metal-ion additive includes additional donor lithium ions at least partially encased by a Li2CO3 shell that prohibits the additional donor lithium ions from being stored and released by the anode and cathode active materials while part of the metal-ion additive ([0069] & [0077]-[0079]);			assembling the battery cell from the anode and cathode electrodes and filling the assembled cell with the electrolyte ([0036], [0054] & [0078]-[0080]);				applying an activation potential to the anode or cathode electrodes to decompose or dissolve at least part of the metal-ion additive, wherein the dissolution of the at least part of the shell of the additional donor lithium ions of the metal-ion additive causes a release of the additional donor lithium ions into the assembled cell such that the released additional donor lithium ions into the assembled cell such that the released additional donor lithium ions become capable of being stored and released by the anode and cathode active material particles during battery operation ([0077]).											Liu does not explicitly teach electrically separating the anode and cathode electrodes via a separator and the electrolyte comprising a primary salt which is separate from the sacrificial salt and protected against decomposition from the applied potential and is silent as to metal-ion additive being incorporated in at least one of the separator and the electrolyte.				However, one of ordinary skill in the art, before the effective filing date of the present invention, readily understands that lithium-ion batteries, as described in Liu, typically comprise an insulating material such as a polyolefin as a separator between the positive and negative electrodes of the lithium-ion battery as evidenced by Onizuka ([0038] & [0098]). Furthermore, one of ordinary skill in the art, before the effective filing date of the present invention, readily understands that typical electrolytes for lithium-ion batteries include conventional lithium salts such as LiPF6, LiBF4, LiClO4, LiAsF6, Li2SiF6, LiOSO2CkF(2k+1) (k is an integer ranging from 1 to 8), and LiPFn[CkF(2k+1)](6-n) (n is an integer ranging from 1 to 5, and k is an integer ranging from 1 to 8), and combinations thereof as evidenced by Onizuka ([0033]-[0036]) which are separate from the sacrificial salt (i.e lithium carbonate) disclosed in Liu.					Moreover, one of ordinary skill in the art readily understands that the primary salts described in the electrolyte of Onizuka decompose at a potential of 6.0 V or greater as evidenced by Hirowtari ([0094]-[0097] & [0113]) which is significantly greater than the decomposition potential of lithium carbonate which occurs at above 4.0 V ([0077]). Therefore, the primary salt in the electrolyte of Liu would be protected from the applied potential (i.e so long as the applied potential is less than 6.0 V).											Aramata teaches a separator for lithium-ion batteries, the separator comprising a porous polyolefin film incorporating a SLMP coating on a surface of the film ([0017]-[0018] & [0038]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to incorporate the metal-ion additive of Liu in the separator as a surface coating on the separator because the resulting structure can similarly allow the same required function of reducing the irreversible first cycle capacity loss due to lithium consumption ([0008] & [0014]) to be performed as described in Liu ([0067]-[0069] & [0077]).				Zhao teaches a lithium ion battery wherein a gas generated during an initial charging is evacuated from the lithium ion battery prior to sealing [0016]-[0036]).				It would have been obvious to one of ordinary skill in the art, at the time of the invention, to perform the applying prior to sealing the battery because the applying step of Liu includes an initial charge step which causes the lithium carbonate shell to dissolve or decompose thereby causing a release of additional lithium ions present in the core ([0077]). Therefore, it would have been obvious to one of ordinary skill in the art to evacuate one or more gaseous products formed via an initial charging step of the applying, prior to the sealing of the battery, in order to avoid problems relating to generation of gas in the battery as taught by Zhao ([0034]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1), Zhao (US 2006/0286459 A1) and Aramata (US 2008/0057385 A1), as applied to claims 6-7 & 10 above, and further in view of Kim (US 2012/0135318 A1).
Regarding claim 9, Liu as modified by Aramata and Zhao teaches the method of claim 6, as shown above, but is silent as to the sacrificial salt being incorporated both in an amount selected based on a quantity of additional donor ions associated with solid electrolyte interphase (SEI) layer formation on the anode electrode and the specific capacity of the sacrificial salt.		Kim teaches lithium-ion battery comprising a cathode comprising a metal-ion additive including a sacrificial salt such as Li2S ([0010]-[0013] & [0028]-[0031]).				It would have been obvious to one of ordinary skill in the art, at the time of the invention, to incorporate a sacrificial salt such as Li2S into the cathode electrode in order to compensate for capacity deterioration due to generation of the irreversible material generated from the irreversible reaction of lithium during the initial charge and discharge as taught by Kim ([0028]). Thus, one of ordinary skill in the art would deduce that lithium ions from Li2S would dope the anode electrode with the additional donor Li ions of the sacrificial salt during the initial charge of the battery of Liu where lithium ions initially associated with the cathode electrode are transferred to the anode electrode for subsequent discharge. Kim further teaches Li2S being incorporated in an amount selected based on a quantity of additional donor ions associated with solid electrolyte interphase (SEI) layer formation on the anode electrode and the specific capacity of Li2S ([0029]-[0031] & [0058]-[0062]).

Claims 11-16 & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1), Zhao (US 2006/0286459 A1) and Aramata (US 2008/0057385 A1), as applied to claims 1-2, 6-7, 10, 18 & 20-23 above, and further in view of Kim (US 2012/0135318 A1).
Regarding claims 11 & 16, Liu as modified by Aramata and Zhao teaches the method of claim 1 but is silent as to the metal ion additive comprising an active material additive and wherein the incorporating further comprises incorporating the active material additive into the cathode electrode and the applying comprises extracting the additional donor metal ions from the active material additive to dope the anode electrode with the additional donor metal ions.			Kim teaches lithium-ion battery comprising a cathode comprising cathode active material particles and metal-ion additive comprising an active material additive such as Li2S ([0010]-[0013] & [0028]-[0031]).										It would have been obvious to one of ordinary skill in the art, at the time of the invention, to incorporate a metal-ion additive comprising an active material additive such as Li2S into the cathode electrode in order to compensate for capacity deterioration due to generation of the irreversible material generated from the irreversible reaction of lithium during the initial charge and discharge as taught by Kim ([0028]). Thus, one of ordinary skill in the art would deduce that lithium ions from the metal-ion additive such as Li2S would dope the anode electrode with the additional donor Li ions of the metal-ion additive during the initial charge of the battery of Liu where lithium ions initially associated with the cathode electrode are transferred to the anode electrode for subsequent discharge. 
Regarding claim 12, Liu as modified Aramata, Zhao and Kim teaches the method of claim 11. Kim further teaches the metal-ion additive being incorporated with a lithium metal composite oxide cathode active material in the cathode electrode ([0034]). It is noted that Liu teaches substantially the same type of lithium metal composite oxide cathode active materials ([0071] & [0079]) as Kim. Nonetheless, since the cathode active material of the present invention is similarly a lithium manganese nickel cobalt oxide (i.e lithium metal composite oxide) which is substantially identical to the cathode active materials of both Liu and Kim; and uses the same active material additive as the present invention ([0056]-[0059]), one of ordinary skill in the art would expect the Li2S taught by Kim to inherently have the same properties (i.e a 10% higher volumetric capacity than the lithium metal composite oxide of Liu. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.
Regarding claim 13, Liu as modified by Aramata, Zhao and Kim teaches Li2S as a metal-ion additive as shown above. The instant invention discloses that Li2S is stable against dry air ([0089]). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 II. Thus, the limitation of claim 13 would have been an inherent feature in the invention of modified Liu.
Regarding claim 14, Liu as modified by Aramata, Zhao and Kim teaches the method of claim 11. Kim further teaches Li2S being incorporated in an amount selected based on a quantity of additional donor ions associated with solid electrolyte interphase (SEI) layer formation on the anode electrode and the specific capacity of Li2S ([0029]-[0031] & [0058]-[0062]).   
Regarding claim 15, Liu as modified by Aramata, Zhao and Kim teaches Li2S as an active material active material additive as shown above. The instant invention discloses that Li2S is not involved in storing and releasing metal ions during regular cell operation ([0089])."Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 II. Thus, the limitation of claim 15 would have been an inherent feature in the invention of modified Liu.
Regarding claims 24-25, Liu as modified by Aramata and Zhao teaches the metal-ion battery cell of claim 22 where Kim teaches Li2S as an active material additive in the cathode as noted in the above rejection of claim 11.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1), Zhao (US 2006/0286459 A1) and Aramata (US 2008/0057385 A1), as applied to claims 1-2, 18 & 20-23 above, and further in view of Cojocaru (WO 2014/195324 A2).
Regarding claim 17, Liu as modified by Aramata and Zhao teaches the method of claim 1 but is silent as to the cathode active material particles, the anode active material particles, or the metal-ion additives being encapsulated by metal shells permeable to Li ions.			Cojocaru teaches a metal-ion battery having a core silicon anode active material particle encapsulated by a metallic shell (Abstract, [0015] & [0025]).						It would have been obvious to one of ordinary skill in the art, at the time of the invention, to employ a silicon active material particle encapsulated by a metallic shell in Liu’s anode in order to obtain a lithium secondary battery with excellent properties and superior structural stability during charge-discharge cycling as taught by Cojocaru ([0016]).   

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Liu, does not fairly teach or suggest incorporating the metal-ion additive comprising a sacrificial salt in an electrolyte comprising a primary salt, separate from the sacrificial salt of the metal-ion additive, wherein the primary salt is protected against decomposition from the applied potential and the applied potential induces decomposition of the sacrificial salt.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of Liu, Aramata and Zhao does not fairly teach or suggest the claimed invention, the examiner respectfully disagree.			In particular, applicant argues that Aramata teaches the SLMP particles being arranged on the surface of the separator and gradually dissolved during battery cell cycling ([0014]). Since the release of Li from the SLMP particles requires repetitive charge/discharge cycles, applicant contends that Zhao’s initial charge of the unsealed cell would not result in the necessary repetitive charge/discharge cycles to trigger the gradual dissolution of Aramata’s SLMP into the electrolyte. In response to the above arguments, it appears that Aramata’s disclosure of a gradual dissolution of the SLMP during battery cell cycling as discussed in paragraph [0014] relates to the gradual process for the dissolution of all the SLMP particles incorporated in the separator. However, Liu discloses the breakdown of the insulating Li2CO3 shell of the SLMP particles by performing a charging step above 4V to electrochemically oxidize the carbonate to a soluble lithium ion species which is an electrochemical activation process ([0077]). Thus, one of ordinary skill in the art would expect the SLMP particles of Aramata to similarly release Li upon charging at 4V or greater based on the teachings of Liu. It is noted that the charging steps in both Liu and Aramata involve the same materials (i.e SLMP) and the same process conditions (i.e charging at 4V or greater) with the only difference being the location of the SLMP particles. In that regard, the electrochemical activation process of Liu can be applied to SLMP particles coated on the separator to release Li into the electrolyte which releases gaseous byproducts before sealing the cell as taught in Zhao. 
	Thus, in view of the foregoing, claims 1-7, 9-18 & 20-25 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.			

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727